TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00683-CV



                                    David Disraeli, Appellant

                                                  v.

                             Crenshaw Athletic Club, Inc., Appellee


                    FROM TRAVIS COUNTY COURT AT LAW NO. 1
        NO. C-1-CV-06-006547, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               David Disraeli appeals a final judgment that was signed on August 17, 2007. Disraeli

filed a timely motion for new trial. Because a timely motion for new trial was filed, the notice of

appeal was due by November 15, 2007, 90 days from the date the judgment was signed. See Tex. R.

App. P. 26.1(a)(1). However, notice of appeal in this case was not filed until December 4, 2007.

Disraeli simultaneously filed a motion for extension of time in which to file his notice of appeal.

Pursuant to Tex. R. App. P. 26.3, both the notice of appeal and the motion for extension of time are

due to be filed within fifteen days of the original deadline for filing the notice of appeal. In the

present case, the motion for extension of time and the notice of appeal were filed outside of the

additional fifteen-day limit. As a result, the notice of appeal was not timely filed. Accordingly, the

motion for extension of time is overruled, and the appeal is dismissed for want of jurisdiction.
                                                 ____________________________________

                                                 Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: January 15, 2008




                                             2